DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Also, the term and/or renders the claim indefinite because it is not clear whether the claimed invention is to include such that when the emergency switch is triggered, the control unit brings the coupling into the first switch position by actuating the at least one actuator, independently of the angle setting of the input shaft, and/or that the coupling generates the respective connection in the first switch position or in the second switch position by way of a form-fitting connection, a frictional connection, or a force traction connection, and/or that the coupling features at least one switch element, wherein in the first switch position, the coupling connects the input shaft and the output shaft in a torque-proof connection with each other by means of the at least one switch element, and in the second switch position, on the one hand, it uncouples the input shaft from the output shaft, and on the other hand it fixates the input shaft relative to a fixed part of the vehicle by means of the at least one switch element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt [US 2017151975 A1].
Regarding claim 1, Schmidt teaches: Steering system for a vehicle, comprising: an input shaft via which a steering force is input from a steering element [input shaft 16], an output shaft acting on a steering actuating mechanism [an output shaft 18 that can be coupled to the input shaft 16, the rotary movement of which causes a steering movement of the steerable vehicle wheel 13 via a steering gear (paragraph 0029)], a coupling for connecting and disconnecting the input shaft and the output shaft with and from each other [coupling device 34], respectively, and at least one actuator, by means of which the coupling can be actuated to couple and uncouple the input shaft and the output shaft with and from each other [The locking unit can be actuated electromagnetically and correspondingly, depending on predetermined parameters, enable or disable a relative rotation between the input shaft and the output shaft. (paragraph 0014)], wherein in the uncoupled state, the output shaft is independently rotatable relative to the input shaft in such a manner that a steer-by-wire drive controllable by a control unit is provided, which is directed by the control unit to act on the steering actuating mechanism to determine the steering angle, and wherein in the coupled state, the input shaft and the output shaft are in a torque-proof connection with each other, wherein the steering system is formed such that the at least one actuator controlled by the control unit can move the coupling into two discrete shift positions [In particular, the coupling device can block a relative rotation between the input 
Regarding claim 10, Schmidt teaches: A steering system according to claim 1, wherein the at least one actuator features a power-developing drive which is a member of one of the groups of electrical drives, mechanical drives, pneumatic drives, hydraulic drives, pyrotechnic drives, or any combination of these drives [electromagnetic actuator 36 (paragraph 0035), electromagnetic actuator 54 (paragraph 0045)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2017 151975 A1) as applied to claim 1 above, and further in view of Kagawa (US 5835870).
Regarding claim 6, Schmidt teaches: A steering system according to claim 1. However, Schmidt does not teach: wherein during standard operation, when switching from the second switch position to the first switch position, the control unit synchronizes the angle setting of the output shaft with the angle setting of the input shaft in such a manner that the steer-by-wire drive, controlled by the control unit, sets the steering actuating mechanism to the angle setting of the input shaft that was determined by means of at least one sensor and that the control unit then shifts the coupling into the first switch position by actuating the at least one actuator, and in particular, that the switching from the second switch position into the first switch position is done when the vehicle and/or the input shaft are in a stationary position. Kagawa teaches [paragraph 25] “According to the present embodiment, the control computer 26 therefore actuates the ultrasonic motor 20 to rotate the steering wheel 10 to achieve synchronism with the actual steering angle when the switching device 24 is actuated to effect a switchover from the automatic steering mode to the manual steering mode.” Kagawa also teaches [paragraph 0019] the use of a sensor 18 for detecting the angle of rotation. Kagawa also discloses [paragraph 0025] “Only when synchronism is reached, i. H. when the turning angle of the steering angle corresponds to the actual steering angle, the locking mechanism 16 is released and the differential motor 14 is switched off to start the manual steering mode.” It would have been obvious to one having .
Claims 7, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2017 151975 A1)  as applied to claim 1 above, and further in view of Shiina (US 2017 217475 A1).
Regarding claim 7, Schmidt teaches: A steering system according to claim 1, wherein an emergency switch from the second switch position to the first switch position is provided, such that when the emergency switch is triggered, the control unit brings the coupling into the first switch position by actuating the at least one actuator, independently of the angle setting of the input shaft, and/or that the coupling generates the respective connection in the first switch position or in the second switch position by way of a form-fitting connection, a frictional connection, or a force traction connection, and/or that the coupling features at least one switch element, wherein in the first switch position, the coupling connects the input shaft and the output shaft in a torque-proof connection with each other by means of the at least one switch element [In particular, the coupling device can block a relative rotation between the input shaft and the output shaft in a first axial position of the steering handle and release a relative rotation between the input shaft and the output shaft in a second axial position of the steering handle.... or coupled to the output shaft in a torque-proof manner and rotated relative to the steering blocking element fixed to the body (manual driving). (paragraph 0013)], and in the second switch position, on the one hand, it uncouples the input shaft from the output shaft, and on the other hand it fixates the input shaft relative to a fixed part of the vehicle by means of the at least one switch element [In this way, the input shaft, which is non-rotatably connected to the steering handle, can be decoupled from the output shaft and fixed to the vehicle body with little effort during highly automated driving. (Paragraph 0007)]. However, Schmidt does not disclose: wherein an 
Shiina discloses:  “The clutch mechanism 8 implements a fail-safe mechanism for the steering system 1. During normal operation of the vehicle, the control unit 20 mechanically decouples the steering member 2 and the steering operation mechanism A from each other by bringing the steering system 1 into the decoupled state by controlling the clutch mechanism 8. In the case where ignition of the vehicle is turned off or in the case of occurrence of an abnormality such as a malfunction in the steer-by-wire system, meanwhile, the control unit 20 mechanically couples the steering member 2 and the steering operation mechanism A to each other by bringing the steering system 1 into the coupled state by controlling the clutch mechanism 8.” [Paragraph 0025] It would be obvious to a person having ordinary skill in the art before the effective filing date of the present application to combine Schmidt’s teaching of a torque-proof connection between the input and output shafts with Shiina’s teaching of an emergency situation mode of coupling the input shaft to the output shaft in order to provide the operator with a smooth transition and avoid undesired movement between the input shaft and the output shaft when connected.
Regarding claim 8, Schmidt and Shiina disclose: A steering system according to claim 7. Schmidt further discloses: wherein the coupling features two switch elements, wherein in the first switch position, the first switch element connects the input shaft and the output shaft with each other in a torque-proof connection, and in the second switch position disconnects the connection between the input shaft and the output shaft [In particular, the coupling device can block a relative rotation between 
Regarding claim 9, Schmidt and Shiina disclose: A steering system according to claim 7. Schmidt further discloses: wherein the at least one switch element [locking device] can be actuated by means of the at least one actuator [The locking device is, for example, an electromagnetically actuated locking device and can optionally enable or disable an axial displacement of the steering handle. (Paragraph 0011)].
Regarding claim 12, Schmidt and Shiina disclose: A steering system according to claim 8. Schmidt further discloses: wherein the at least one switch element [locking device] can be actuated by means of the at least one actuator [The locking device is, for example, an electromagnetically actuated locking device and can optionally enable or disable an axial displacement of the steering handle. (Paragraph 0011)].
Allowable Subject Matter
Claims 2, 4, and 5  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The primary reason for the indication of allowable subject matter of claim 2 is the use of a direct or indirect connection between the input shaft and the fixed part of the vehicle in the second switch position formed by at least one pivoting spring mechanism between the input shaft and 
Claims 3 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA MARIE MCGUIRE whose telephone number is (571)272-6163.  The examiner can normally be reached on Mon through Fri 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SOPHIA MARIE MCGUIRE/               Examiner, Art Unit 3611                                                                                                                                                                                         

/JACOB B MEYER/               Primary Examiner, Art Unit 3618